Order modified by striking out from the first and second directory paragraphs thereof the words “ and all other books, records and papers,” and by striking out from the fourth directory paragraph thereof the words “ of the entire records or any portion thereof,” and inserting in place thereof the words “ of such papers as to which this order permits inspection; ” and as so modified affirmed, *835without costs. The inspection to commence on the tenth day after service of order and to continue as provided in the order appealed from. No opinion. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ.